Citation Nr: 1437363	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, organic affective syndrome, bipolar disorder, and depressive disorder, not otherwise specified, and to include as secondary to service-connected prostatitis with benign prostate hyperplasia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In April 2009, the Veteran submitted a claim of entitlement to service connection for schizophrenia.  VA treatment records and private treatment records reflect notations and diagnoses of schizophrenia, organic affective syndrome, bipolar disorder, and depressive disorder, not otherwise specified.  Accordingly, the Board has characterized the Veteran's claim as shown on the title page.

The issues of entitlement to a compensable evaluation for prostatitis with benign prostate hyperplasia and entitlement to special monthly compensation have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  In this case, the Board finds there is competent evidence of a current disability and some indication that a current acquired psychiatric disability is related to active duty or, alternatively, the Veteran's service-connected prostatitis with benign prostate hyperplasia.  Specifically, a July 2012 prescription from Dr. J. Jean-Francois shows a diagnosis of bipolar disorder and the opinion that the Veteran's psychiatric problems are causally related to injuries in Army training.  Upon review, the Board finds the opinion inadequate to support a claim of entitlement to service connection because Dr. Jean-Francois did not provide any rationale for the opinion and did not clarify to which specific in-service injuries the Veteran's disability was related.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  As such, the Board finds remand is warranted for a VA examination to determine the etiology of any acquired psychiatric disability diagnosed during the pendency of the appeal.   38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2011 to the present from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from October 2011 to the present for the Veteran from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability, to include schizophrenia, organic affective syndrome, bipolar disorder, and depressive disorder, not otherwise specified.  The claims file and a copy of this remand should be provided to the examiner, and any necessary diagnostic testing should be performed.  For any acquired psychiatric disability diagnosed during the pendency of the appeal, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during active duty or is otherwise causally or etiologically related to active duty.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychosis initially manifested within one year of the Veteran's separation from active duty in February 1978. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability diagnosed during the pendency of the appeal is proximately due to, or chronically aggravated by, the Veteran's service-connected prostatitis with benign prostate hyperplasia.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In providing the opinions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the development, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, organic affective syndrome, bipolar disorder, and depressive disorder, not otherwise specified, and to include as secondary to service-connected prostatitis with benign prostate hyperplasia.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



